Title: To Thomas Jefferson from Thomas Hutchins, 11 February 1784
From: Hutchins, Thomas
To: Jefferson, Thomas


        
          Sir
          Philadelphia 11th February 1784
        
        Your favor of the 24th of last month I was honored with the 9th instant. I embrace the first opportunity of tendering you my thanks for your friendly communication respecting the error you discovered in my Pamphlet. How to account for so egregious a blunder in calculation, I am really at a loss, as a moments reflection on the subject would have set me right. Should any other mistake appear to you on your further perusal of that small performance, your favouring me with it, will be esteemed an additional mark of your friendship. I am collecting materials to enable me to furnish a more particular account of that valuable country to the West-ward, which I purpose doing, by re-publishing the present Pamphlet, after correcting its errors, with the addition of every useful information that I shall be able to acquire; any hints furnished by my friends for the promotion of this work, will be thankfully received. The difficulty of ascertaining, with any degree of precision, the times at which the periodical inundations begin, and end, in the Missisippi, was my reason for not being particular respecting them in the Pamphlet. The difficulty will appear, when we consider that there are some branches which vie with the Missisippi for magnitude, and as these empty into it, some in temperate and others in cold latitudes, their annual floods are consequently  in different seasons. The forwardness or backwardness of the spring also contribute to render the fixing of the periodical floods to any determinate time still more difficult. However, I will venture a few thoughts on the subject, which I believe, are not very foreign from the truth, and which, until I am able to transmit you better information, I hope will not prove altogether unsatisfactory. Notwithstanding the sources of the Ohio, Wabache and Illinois Rivers lie nearly in the same parallel of latitude, the longitudinal distance between the branches of the first, and last mentioned of those rivers, occasion so sensible a difference in the temperature of the climate, in favor of the latter, that the periodical flood commence in the Wabache and Illinois about the beginning or middle of February, but seldom sooner in the Ohio, than the beginning, or middle, of March, except when the winter season has been so mild as not to freeze the river across, which is sometimes the case. The Missouri begins to rise early in February, and the upper Missisippi early in March. The continuance of the flood in the Ohio depends much on the sudden or gradual commencement of the spring, but seldom less than Six weeks or more than two months—In the Illinois and Wabache, between five and six weeks—In the Missouri from six to eight weeks—In the upper Missisippi from eight to ten weeks; and in the lower Missisippi, between four and five months, that is, from January to July. As the Cherokee river rises in a mountainous, or hilly country, the water from the melting of the snow in the spring, with which those hills are covered in winter, no doubt, occasion an annual flood, but of what height or continuance, I cannot with certainty determine, but am of opinion, from about three to four weeks. I am entirely unacquainted with the Tanissee more than knowing it to be a branch of the Cherokee—In the spring floods the Missisippi, is very high, and the current so strong, that with difficulty it can be ascended; but that disadvantage is compensated by eddies or counter-currents, which always run in the bends, close to the banks of the river, with nearly equal velocity against the stream, and assist the ascending boats. The current at this season descends at the rate of about five miles an hour. In Autumn, when the waters are low it runs about two miles an hour, but it is rapid in such parts of the river, which have clusters of Islands, shoals and sand-banks. The circumference of many of these shoals being several Miles, the voyage is longer and in some parts more dangerous than in the spring. The Merchandize necessary for the commerce of the upper settlements, on or near the Missisippi, is conveyed in the spring and autumn, in battoes, rowed  by 18 or 20 men, and carrying about 40 tons. From New Orleans to the Illinois a distance of 950 miles the voyage is commonly performed in eight or ten weeks. I wish I was able to furnish you with a more satisfactory account, but at present it is out of my power. Health and happiness attend you. I have the honor to be, Sir, your respectful and obedt. hble servant,
        Tho: Hutchins
        It is more than two weeks since your Box of Books and my Box of Maps left this for Annapolis. I hope they are safe arrived.
      